[J-70-2021][M.O. – Baer, C.J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA, :                 No. 28 MAP 2021
                               :
                 Appellee      :                 Appeal from the Superior Court at No.
                               :                 2347 EDA 2019 dated 9/25/20
                               :                 vacating the order of the Lehigh
              v.               :                 County Court of Common Pleas,
                               :                 Criminal Division, at No. CP-39-CR-
                               :                 0000279-2019 dated 8/2/19 and
                               :                 remanding
 TIMOTHY OLIVER BARR II,       :
                               :
                 Appellant     :
                                                 ARGUED: October 27, 2021


                                CONCURRING OPINION


JUSTICE SAYLOR                                         DECIDED: December 29, 2021


      It appears to me that the suppression court’s ruling turned on its acceptance of

expert testimony that it is impossible to distinguish between burnt marijuana (resulting

from illegal smoking of either medical marijuana or a contraband form of the substance)

and legally consumed medical marijuana emanating from a vaporization device. Given

the integral involvement of this credibility assessment – and the concomitant possibility

that the suppression court’s ruling may be case-specific (for example, should contrary

expert testimony be credited in another case) -- I do not support the broader facets of the

majority’s pronouncements.

      In other words, if in fact the smell of burnt marijuana more than likely derives from

combustion, it seems to me to be very probable that the illegal act of smoking marijuana
has been committed, when an officer smells burnt marijuana emanating from the interior

of a motor vehicle.




                          [J-70-2021][M.O. – Baer, C.J.] - 2